COBB, W., Senior Judge.
John Baboolal appeals the trial court’s nonfinal order setting aside a default and default judgment. See Fla. R.App. P. 9.130(a)(5). We must dismiss the appeal as being untimely because the notice of appeal was not filed within thirty days of the date the order setting aside the default final judgment was entered. See Fla. R.App. P. 9.130(b). Baboolal’s motion for rehearing did not toll the time for filing an appeal, and the order denying the motion for rehearing is not an appealable order. See Caufield, v. Cantele, 837 So.2d 371 (Fla.2002); Nationwide Ins. Co. v. Forrest, 682 So.2d 672 (Fla. 4th DCA 1996).
DISMISSED.
MONACO and TORPY, JJ., concur.